—Judgment unani*878mously affirmed. Memorandum: Upon our review of the record, we find no evidence to support the contention of defendant that his guilty plea was coerced by County Court’s threats to impose a heavier sentence if defendant chose to proceed to trial. The court, "while impressing upon defendant the strength of the People’s case, the potential sentence to which defendant was exposed under the indictment, and the favorableness of the plea bargain, reiterated throughout the colloquy that the decision to either plead guilty or go to trial remained with the defendant” (People v Crafton, 159 AD2d 271, 271-272, lv denied 76 NY2d 733). Indeed, the Judge specifically advised defendant that another Judge would preside over defendant’s trial and properly sought to ascertain that defendant understood the serious consequences of rejecting a favorable plea and sentencing offer.
The record also establishes that defendant knowingly, intelligently and voluntarily waived his right to appeal (see, People v Callahan, 80 NY2d 273, 280; People v Seaberg, 74 NY2d 1, 11). That waiver encompasses the contention of defendant regarding the purported excessiveness of his negotiated sentence (see, People v Allen, 82 NY2d 761; People v Griggs, 199 AD2d 1073, lv denied 83 NY2d 853; People v Burk, 181 AD2d 74, 75, Iv denied 80 NY2d 927). (Appeal from Judgment of Monroe County Court, Marks, J.—Burglary, 1st Degree.) Present—Denman, P. J., Green, Balio, Boehm and Fallon, JJ.